Exhibit 10.4

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (“Agreement”), dated as of April 21, 2006, is made
by CLAYTON WILLIAMS ENERGY, INC., a Delaware corporation (“CWEI”), and LARIAT
SERVICES, INC., a Texas corporation (“Lariat”; CWEI and Lariat are each a
“Covered Creditor” and collectively, the “Covered Creditors”) for the benefit of
(1) MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., a Delaware corporation, as administrative agent (“Administrative
Agent”) for the Lenders (as such term is defined in the below-mentioned Loan
Agreement), and (2) the Lenders.

 

WHEREAS, Larclay, L.P., a Texas limited partnership (“Borrower”), is now or
may hereafter be indebted to the Lenders;

 

WHEREAS, Covered Creditors have made or may in the future make loans to
Borrower;

 

WHEREAS, as a condition to entering into the Loan Agreement, Administrative
Agent and the Lenders have required that Covered Creditors subordinate payment
of any Covered Claims (defined below) to the payment of the Obligations (as such
term is defined in the Loan Agreement);

 

WHEREAS, assisting Borrower in obtaining credit accommodations from the Lenders
and subordinating its interests pursuant to the terms of this Agreement are in
the best interests of each of the Covered Creditors;

 

Accordingly, for $10 and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the Covered Creditors agree as
follows, intending to be legally bound:

 


1.                                      DEFINITIONS


 


1.1                                 DEFINED TERMS. UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS USED HEREIN HAVE THE MEANING GIVEN SUCH TERMS IN THE
LOAN AGREEMENT (AS DEFINED BELOW). IN ADDITION, THE FOLLOWING TERMS HAVE THE
MEANINGS SPECIFIED BELOW:


 

“Administrative Agent” has the meaning assigned to it in the introductory
paragraph hereof.

 

“Borrower” has the meaning assigned to it in the introductory paragraph hereof.

 

“Covered Claims” means all obligations of Borrower in respect of loans made by
any Covered Creditor to Borrower, or borrowed money owing by Borrower to any
Covered Creditor, whether such obligations now exist or are hereafter incurred
or arise, or whether the obligation of Borrower thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such obligations be evidenced by a note, written instrument or
agreement or otherwise, and irrespective of the Person or Persons in whose favor
such debts or obligations may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired.
Notwithstanding the foregoing, and for avoidance of doubt, “Covered Claims”
shall exclude any (a) loan or advance made by

 

--------------------------------------------------------------------------------


 

any Covered Creditor to Borrower prior to the date hereof, provided that all
such loans are repaid at the time of the first advance on the Loan, and
(b) ordinary course of business accounts payable and accrued expenses of the
type excluded from Indebtedness (as such term is used in the Loan Agreement).

 

“Covered Creditor” and “Covered Creditors” have the meanings assigned to them in
the introductory paragraph hereof.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) net income plus interest
(including payments in the nature of interest under capital leases and payment
in kind interest), plus income taxes, plus depreciation, plus amortization, plus
operating lease expense, minus extraordinary income, in each case as determined
on a trailing 12 month basis from the Measurement Date, to (b) the sum of
(i) the aggregate principal to be paid or accrued, the aggregate rental under
capital leases to be paid or accrued and rental and other obligations under
leases to be paid or accrued, each as calculated on a forward twelve-month basis
in accordance with obligations from the Measurement Date, and (ii) the aggregate
interest paid or accrued, the aggregate operating lease expense paid or accrued,
any dividends and other distributions paid or accrued to equity holders (whether
permitted in the Loan Agreement or not) and income taxes paid in cash, in each
case determined on a trailing 12 month basis from the Measurement Date. For the
fiscal quarters ending as of June 30, 2006, September 30, 2006, December 31,
2006, and March 31, 2007, the Fixed Charge Coverage Ratio shall be annualized
with respect to a trailing 12-month period by using the factor set forth below
for the corresponding Measurement Date:

 

Calculation Date

 

Period

 

Annualized
Factor

As of June 30, 2006

 

From May 1, 2006 through and including June 30, 2006

 

6

As of September 30, 2006

 

From May 1, 2006 through and including September 30, 2006

 

2.4

As of December 31, 2006

 

From May 1, 2006 through and including December 31, 2006

 

1.5

As of March 31, 2007

 

From May 1, 2006 through and including March 31, 2007

 

1.0909

 

Items (a) and (b) shall be prepared on a consolidated basis from Borrower’s
regular financial statements as of the Measurement Date and shall be prepared in
accordance with GAAP except footnotes and regular year-end adjustments.

 

“Loan Agreement” means the Term Loan and Security Agreement dated as of
April 21, 2006, among Borrower, Administrative Agent, and the Lenders from time
to time party thereto, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Measurement Date” means the last day of each fiscal quarter-end during the term
of the Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

“Payment Test” means the following:

 


(A)                                  NO DEFAULT HAS OCCURRED AND IS CONTINUING;
AND


 


(B)                                 BORROWER’S FIXED CHARGE COVERAGE RATIO IS AT
LEAST 1.25 TO 1.00.


 


2.                                      SUBORDINATION OF COVERED CLAIMS


 


2.1                                 SUBORDINATION OF ALL COVERED CLAIMS. THE
COVERED CLAIMS ARE HEREBY EXPRESSLY SUBORDINATED TO THE EXTENT AND TO THE MANNER
SET FORTH IN THIS AGREEMENT. THE COVERED CLAIMS SHALL CONTINUE TO BE
SUBORDINATED TO THE OBLIGATIONS EVEN IF THE OBLIGATIONS ARE SUBORDINATED,
AVOIDED OR DISALLOWED UNDER THE UNITED STATES BANKRUPTCY CODE OR OTHER
APPLICABLE LAW.


 


2.2                                 PAYMENTS. UNTIL ALL OF THE OBLIGATIONS HAVE
BEEN PAID IN FULL AND THE ADMINISTRATIVE AGENT HAS RELEASED ITS LIEN IN THE
COLLATERAL, THE COVERED CREDITORS SHALL NOT DEMAND, RECEIVE, COLLECT OR ACCEPT
ANY AMOUNT FROM BORROWER IN RESPECT OF THE COVERED CLAIMS, OR EXERCISE ANY RIGHT
OF OR PERMIT ANY SETOFF IN RESPECT OF THE COVERED CLAIMS, EXCEPT THAT THE
COVERED CREDITOR MAY DEMAND, ACCEPT, RECEIVE AND COLLECT AMOUNTS OWING ON THE
COVERED CLAIMS SO LONG AS, AND ONLY IF, BOTH BEFORE AND AFTER SUCH DEMAND,
ACCEPTANCE, RECEIPT AND COLLECTION, THE PAYMENT TEST HAS BEEN SATISFIED.
NOTWITHSTANDING THE FOREGOING, AND FOR AVOIDANCE OF DOUBT, “COVERED CLAIMS”
SHALL EXCLUDE ANY (A) LOAN OR ADVANCE MADE BY ANY COVERED CREDITOR TO BORROWER
PRIOR TO THE DATE HEREOF, PROVIDED THAT ALL SUCH LOANS ARE REPAID AT THE TIME OF
THE FIRST ADVANCE ON THE LOAN, AND (B) ORDINARY COURSE OF BUSINESS ACCOUNTS
PAYABLE AND ACCRUED EXPENSES OF THE TYPE EXCLUDED FROM INDEBTEDNESS (AS SUCH
TERM IS USED IN THE LOAN AGREEMENT).


 


2.3                                 CLAIMS IN BANKRUPTCY. IN THE EVENT OF A
BANKRUPTCY EVENT INVOLVING BORROWER, ADMINISTRATIVE AGENT, ON BEHALF OF THE
COVERED CREDITORS, SHALL HAVE THE RIGHT TO PROVE THEIR CLAIM IN ANY PROCEEDING
SO AS TO ESTABLISH THEIR RIGHTS HEREUNDER AND RECEIVE DIRECTLY FROM THE
RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN, PAYMENTS WHICH WOULD OTHERWISE BE
PAYABLE UPON COVERED CLAIMS. EACH COVERED CREDITOR HEREBY ASSIGNS SUCH PAYMENTS
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, FOR APPLICATION AGAINST THE OBLIGATIONS AS PROVIDED IN THE LOAN
AGREEMENT. SHOULD THE ADMINISTRATIVE AGENT OR ANY LENDER RECEIVE, FOR
APPLICATION UPON THE OBLIGATIONS, ANY SUCH PAYMENT WHICH IS OTHERWISE PAYABLE TO
ANY COVERED CREDITOR, AND WHICH, AS BETWEEN BORROWER AND SUCH COVERED CREDITOR,
SHALL CONSTITUTE A CREDIT UPON THE COVERED CLAIMS, THEN UPON PAYMENT IN FULL OF
THE OBLIGATIONS AND THE TERMINATION OF ALL OF THE COMMITMENTS UNDER THE LOAN
AGREEMENT, THE INTENDED RECIPIENT SHALL BECOME SUBROGATED TO THE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO THE EXTENT THAT SUCH PAYMENTS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ON THE COVERED CLAIMS HAVE CONTRIBUTED
TOWARD THE LIQUIDATION OF THE OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH
RESPECT TO THAT PROPORTION OF THE OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF
THE ADMINISTRATIVE AGENT AND THE LENDERS HAD NOT RECEIVED PAYMENTS UPON THE
COVERED CLAIMS.


 


2.4                                 PAYMENTS HELD IN TRUST. IN THE EVENT THAT
NOTWITHSTANDING THE PROVISIONS OF SECTIONS 2.1, 2.2 AND 2.3, ANY COVERED
CREDITOR RECEIVES ANY PAYMENTS THAT ARE PROHIBITED BY SUCH SECTIONS, THEN IT
AGREES:  (A) TO HOLD IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS AN
AMOUNT EQUAL TO THE AMOUNT OF ALL PAYMENTS SO RECEIVED, (B) THAT IT SHALL HAVE
ABSOLUTELY NO

 

3

--------------------------------------------------------------------------------


 


DOMINION OVER THE AMOUNT OF SUCH PAYMENTS EXCEPT TO PAY THEM PROMPTLY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND (C) THAT IT WILL TAKE SUCH OTHER AND FURTHER ACTIONS (INCLUDING
ENDORSEMENT OF CHECKS) AND EXECUTE AND DELIVER SUCH OTHER DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ORDER TO TURN OVER SUCH AMOUNTS
RECEIVED TO THE ADMINISTRATIVE AGENT.


 


2.5                                 NO LIENS; ETC. EACH OF BORROWER AND EACH
COVERED CREDITOR AGREES THAT, UNTIL THE OBLIGATIONS ARE PAID IN FULL AND THE
TERMINATION OF ALL OF THE COMMITMENTS UNDER THE LOAN AGREEMENT, BORROWER WILL
NOT GRANT, AND THE COVERED CREDITORS WILL NOT ACCEPT, ANY LIENS SECURING PAYMENT
OF THE COVERED CLAIMS, BUT TO THE EXTENT THERE IS A BREACH OF THE FOREGOING
COVENANT, EACH OF BORROWER AND EACH COVERED CREDITOR AGREES UNTIL THE
OBLIGATIONS ARE PAID IN FULL AND THE TERMINATION OF ALL OF THE COMMITMENTS UNDER
THE LOAN AGREEMENT ANY LIENS SECURING PAYMENT OF THE COVERED CLAIMS SHALL BE AND
REMAIN INFERIOR AND SUBORDINATE TO ANY LIENS SECURING PAYMENT OF THE
OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF SUCH COVERED
CREDITOR, THE ADMINISTRATIVE AGENT OR ANY LENDER PRESENTLY EXIST OR ARE
HEREAFTER CREATED OR ATTACH AND IRRESPECTIVE OF THE RELATIVE PRIORITY THEREOF OR
WHETHER THE LIENS SECURING THE OBLIGATIONS ARE PERFECTED. WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, NO COVERED CREDITOR, DURING THE
PERIOD IN WHICH ANY OF THE OBLIGATIONS ARE OUTSTANDING OR THE COMMITMENTS UNDER
THE LOAN AGREEMENT ARE IN EFFECT, SHALL (A) EXERCISE OR ENFORCE ANY CREDITOR’S
RIGHT IT MAY HAVE AGAINST ANY DEBTOR IN RESPECT OF THE COVERED CLAIMS, OR
(B) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY
ACTION OR PROCEEDING (JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE
COMMENCEMENT OF OR JOINDER IN ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT,
DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY LIEN HELD BY IT;
PROVIDED THAT SUCH COVERED CREDITOR MAY TAKE ACTION, SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT, TO PRESERVE ITS RIGHTS, REMEDIES, AND CLAIMS IN RESPECT OF
THE COVERED CLAIMS AT LAW OR EQUITY (INCLUDING IN ANY BANKRUPTCY OR SIMILAR
PROCEEDING).


 


3.                                      MISCELLANEOUS


 


3.1                                 CONFLICT IN AGREEMENTS. IF THE SUBORDINATION
PROVISIONS OF ANY INSTRUMENT EVIDENCING COVERED CLAIMS CONFLICT WITH THE TERMS
OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN THE RELATIONSHIP
BETWEEN THE ADMINISTRATIVE AGENT AND THE COVERED CREDITORS.


 


3.2                                 NO WAIVER. NO WAIVER SHALL BE DEEMED TO BE
MADE BY ADMINISTRATIVE AGENT OR THE LENDERS OF ANY OF THEIR RIGHTS HEREUNDER
UNLESS THE SAME SHALL BE IN WRITING SIGNED ON BEHALF OF THEM, AND EACH SUCH
WAIVER, IF ANY, SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC MATTER OR
MATTERS TO WHICH THE WAIVER RELATES AND SHALL IN NO WAY IMPAIR THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR THE LENDERS OR THE OBLIGATIONS OF THE COVERED CREDITORS
IN ANY OTHER RESPECT AT ANY TIME.


 


3.3                                 BINDING EFFECT; ACCEPTANCE. THIS AGREEMENT
SHALL BE BINDING UPON THE COVERED CREDITORS AND EACH COVERED CREDITOR’S
SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF ADMINISTRATIVE AGENT
AND THE LENDERS AND THEIR PARTICIPANTS, SUCCESSORS AND ASSIGNS IRRESPECTIVE OF
WHETHER THIS OR ANY SIMILAR AGREEMENT IS EXECUTED BY ANY OTHER CREDITOR OF
BORROWER. NOTICE OF ACCEPTANCE BY ADMINISTRATIVE AGENT AND THE LENDERS OF THIS
AGREEMENT AND OF RELIANCE BY ADMINISTRATIVE AGENT AND THE LENDERS UPON THIS
AGREEMENT IS HEREBY WAIVED BY THE COVERED CREDITORS.

 

4

--------------------------------------------------------------------------------


 


3.4                                 MISCELLANEOUS. THE PARAGRAPH HEADINGS HEREIN
ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE. THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


3.5                                 GOVERNING LAW; CONSENT TO JURISDICTION AND
VENUE; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE SUBSTANTIVE LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE
OF ILLINOIS. EACH PARTY CONSENTS TO THE PERSONAL JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS IN CONNECTION WITH ANY
CONTROVERSY RELATED TO THIS AGREEMENT, WAIVES ANY ARGUMENT THAT VENUE IN ANY
SUCH FORUM IS NOT CONVENIENT, AND AGREES THAT ANY LITIGATION INITIATED BY ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT MAY BE VENUED IN EITHER THE STATE OR
FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS. THE PARTIES WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Covered Creditors have executed this Agreement as of the
date and year first above-written.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs

 

 

Senior Vice President

 

 

and Chief Financial Officer

 

 

 

 

LARIAT SERVICES, INC.

 

 

 

 

 

By:

/s/ Matthew McCann

 

Name:

Matthew McCann

 

Title:

Vice President, Legal and General Counsel

 

Acknowledgment by Borrower

 

The undersigned, being the Borrower referred to in the foregoing Agreement,
hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all of the
terms and provisions thereof, (iii) agrees to and with the Administrative Agent
and the Lenders that it shall make no payment on the Covered Claims that the
Covered Creditors would not be entitled to receive under the provisions of the
Agreement, (iv) agrees that any such prohibited payment will constitute a
Default under the Obligations, and (v) agrees to mark its books conspicuously to
evidence the subordination of the Covered Claims effected hereby.

 

 

LARCLAY, L.P.,

 

 

 

By: Larclay GP, LLC, its general partner,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard

 

 

Manager

 

Signature Page to Subordination Agreement

 

--------------------------------------------------------------------------------

 